STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

 M. L."      AND    SON "    R. P.,"       ON                                NO.     2021    CW   1581
BEHALF OF AND AS              THE
ATTORNEY- IN- FACT            OF HIS
MOTHFR, " A. P. "


VERSUS


MAGNOLIA ASSISTED LIVING,                                                      APRIL        8,    2022
LLC,      THOMAS     MULLINS,           JR.,
AND    TAMMI       DUHON




In    Re:       Magnolia           Assisted         Living,    LLC,        Thomas    Mullins,       Jr.,
                   and    Tammi        Duhon,     applying     for                                  23rd
                                                                      supervisory       writs,
                   Judicial            District     Court,     Parish        of     Ascension,       No.
                   115842.




BEFORE:         MCCLENDON,             WELCH,     AND   THERIOT,     JJ.


        WRIT    DENIED.


                                                         PMC

                                                         JEW
                                                         MRT




COURT       OF APPEAL,       FIRST        CIRCUIT




       DEPUTY CLERK OF COURT
              FOR   THE     COURT